Citation Nr: 9933017	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  92-21 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a vascular 
insufficiency , to include atherosclerosis and a left below-
the-knee amputation as a complication thereof as secondary to 
a service-connected disability.  

2.  Entitlement to a temporary total evaluation based on 
hospitalizations from January 18 to June 5, 1992, pursuant to 
the criteria of 38 C.F.R. § 4.29 (1999). 

3.  Entitlement to a temporary total evaluation based on 
convalescence based on hospitalizations from January 18 to 
June 5, 1992, pursuant to the criteria of 38 C.F.R. § 4.30 
(1999).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied entitlement to a temporary total 
evaluation based on VA hospitalization in early 1992, and by 
implication, service connection for a cardiovascular 
disability reported as atherosclerosis with a below the knee 
amputation as a complication thereof.

The veteran and his wife provided testimony before a hearing 
officer at the RO in September 1992, a transcript of which 
has been associated with the claims file.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development and adjudicative actions in 
August 1994.

In April and September 1996, the RO affirmed the 
determinations previously entered.

The Board remanded the case to the RO for further development 
and adjudicative actions in December 1996.



In June 1999 the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.

The issue of entitlement to a temporary total evaluation 
based on convalescence related to a period of hospitalization 
from January to June 1992 is addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  A vascular insufficiency, to include atherosclerosis and 
resultant left below-the-knee amputation is causally related 
to the service-connected shell fragment wounds.  

2.  The veteran was hospitalized as a result of a service-
connected disability for a period in excess of 21 days 
beginning on January 18, 1992.


CONCLUSIONS OF LAW

1.  A vascular insufficiency, to include atherosclerosis and 
a left below-the-knee amputation as a complication thereof, 
is proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 5107 (West 1991);  38 C.F.R. 
§§ 3.102, 3.310 (1999).

2.  The criteria for a temporary total evaluation related to 
periods of hospitalization from January 18, 1992, to June 5, 
1992, have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.29 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and if a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Service connection may be granted for a disability which is 
proximately due, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310 (1999); Allen 
v. Brown, 7 Vet. App. 439 (1995).

A total disability rating, 100 percent, will be assigned 
without regard to the provisions of the rating schedule when 
it is established that a service-connected disability has 
required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  Notwithstanding that a hospital 
admission was for disability not connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.  
38 C.F.R. § 4.29.  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  

Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not a justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102 (1999).

For a veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

A review of the veteran's service medical records discloses 
they are negative for any evidence of a vascular disability, 
to include atherosclerosis and a below the knee amputation on 
the left.  

The veteran was hospitalized by VA from January 17 to 
February 28, 1992, and from March 4 to June 5, 1992.  His 
discharge diagnoses for the first period of admission were 
rehabilitation, left below knee amputation, bilateral lower 
extremity ulcers, and osteoarthritis.  


In February 1992, the veteran requested temporary total 
disability evaluations pursuant to the criteria of 38 C.F.R. 
§§ 4.29, 4.30, for a left below the knee amputation.  

Service connection has been granted for residuals of a 
gunshot wound to the left leg with multiple retained foreign 
bodies, rated as 30 percent disabling; residuals of a gunshot 
wound to the left ankle with hallux rigidus and fracture of 
the 5th metatarsal bone, with multiple retained foreign 
bodies, rated as 20 percent disabling; and residuals of a 
gunshot wound with multiple scars of the right leg and thigh, 
rated as 20 percent disabling.  The combined schedular 
evaluation is 60 percent (bilateral factor considered).

At his September 1992 hearing before a hearing officer at the 
RO, the veteran testified that he was exposed to radiation as 
a part of treatment for his service-connected shell fragment 
wounds.  He noted that several dermatologists had indicated 
to him that the radiation ultimately caused the ulcerations 
which led to his amputation.  The veteran testified that 
while he also had ulcers on his right leg, these mostly 
occurred on his left leg.  The veteran also testified that he 
had been in a motor vehicle accident in 1947, which caused 
only minor injuries to his left leg.  

In August 1994, the Board remanded the case to the RO for 
further development to include a VA examination, with an 
opinion provided as to whether the veteran's shell fragment 
wounds caused the amputation or the atherosclerotic changes 
that led to the amputation.  

In May 1995, the veteran was afforded a VA examination in 
conjunction with the Board remand.  Following the 
examination, the examiner indicated that the veteran's below-
the-knee amputation may have been due to the shrapnel wounds 
but it was unlikely that his systemic atherosclerosis 
resulted from the wound.  The examiner noted that the 
veteran's present disability was likely due to his wartime 
injury.  

In June 1995, the RO indicated that the information received 
as a result of the May 1995 VA examination was insufficient 
and requested a further review of the file to determine if 
the veteran developed atherosclerotic changes as a result of 
his shell fragment wounds, and, if not, was the amputation 
otherwise caused by the shell fragment wounds.  The examiner 
was also requested to comment on the probable date of onset 
of atherosclerosis.

In response to the RO's request, the veteran was afforded 
additional VA examination in March 1996.  After a 
consultation with the veteran and a review of the file, the 
examiner indicated that there was no information about 
radiation therapy for a fungal condition in 1942, and that 
there was no information available concerning the location of 
the fragments in the veteran's leg.  

The examiner indicated that the primary cause of loss of the 
leg was atherosclerosis, with the distribution appearing to 
have been in both the thigh and the leg.  He noted that it 
was possible that direct injury to the artery by fragments 
could be related to acceleration of the atherosclerotic 
process.  Relevance of that factor could only be determined 
by review of x-rays.  He further indicated that in view of 
the gradual progression of atherosclerosis, it was not 
possible to specifically date the onset of atherosclerosis.  

With regard to radiation treatment, the examiner observed 
that the main indication for amputation in 1992 was a non-
healing ulcer.  He noted that there were no details provided 
regarding radiation but that heavy radiotherapy could 
certainly be implicated in delays or failure to heal.  He 
indicated that relevance of this factor should be reviewed by 
a specialist in this field.  

In December 1996, the Board again remanded this matter for 
additional development.  With respect to any circulatory 
disability of the lower extremities, specifically 
atherosclerosis, to include non-healing ulceration, the 
examiner was asked to provide an opinion regarding the 
following questions: 

(1) Did any of the service-connected shell fragment wound 
residuals cause such disability; or 

(2) did any service-connected shell fragment wound residuals 
"aggravate" any circulatory disability of the lower 
extremities?  The examiner was further requested to provide 
an opinion as to the relative contribution, if any, of the 
service-connected shell fragment wound residuals to the 
circulatory disability of the lower extremities, in 
percentage terms, if possible. 

The Board also indicated that the claims file should be 
provided to an appropriate specialist, as recommended by the 
March 1996 examiner, to obtain an opinion as to whether there 
was any relationship between the delay in healing or the 
failure to heal of the leg ulcer in 1992 and the radiotherapy 
in service.  

In conjunction with the Board remand, the veteran was 
afforded an additional VA examination in March 1997.  
Physical examination revealed that the left prosthesis was in 
place.  Hyperpigmentation of the right lower extremity was 
present.  There were no varicosities of the lower extremities 
and valves were patent, bilaterally.  Diagnoses of a history 
of atherosclerosis; a left below the knee amputation; and 
status post shrapnel wound of the left lower extremity, were 
rendered.

In June 1997, the veteran's entire claims folder was reviewed 
by a VA examiner who provided the opinions requested in the 
December 1996 Board remand.  The examiner noted that he was 
in agreement with the March 1996 reviewer that the primary 
pathology necessitating leg amputation was atherosclerosis, 
the onset of which was impossible to determine secondary to 
its gradual evolution.  He further indicated that the March 
1996 reviewer had explained that it was possible that the 
atherosclerosis condition necessitating amputation was 
accelerated by direct arterial injury secondary to the shell 
fragment wounds.  The June 1997 reviewer noted that this was 
a plausible nexus particularly in view of the fact that the 
much more severely injured leg required amputation.  

The reviewer further stated that there was sufficient 
literature on the effects of radiation therapy to comment on 
the likelihood that the 1943 or 1944 radiation therapy 
contributed to the slow or delayed healing of the leg ulcer 
in 1992.  He noted that the most common effects of local 
radiation therapy were skin reactions.  He also indicated 
that acute skin reactions typically healed completely, but 
that exposures to greater than 20 Gray had been associated 
with late ulceration.  He stated that the very late 
ulceration associated with the claim (48 years post exposure) 
convincingly argued against even this causal association, and 
in fact, the already acknowledged atherosclerosis was much 
more likely the proximal cause of the non-healing ulcers 
noted in 1992.  

The examiner indicated that there was no reason to associate 
causally shell fragment wounds (which occurred in the 
bilateral lower extremities) with an amputation, more than 50 
years later, with atherosclerosis caused by a shell fragment 
wound injury.  As to the issue of whether there was 
likelihood that the shell fragment wounds accelerated the 
atherosclerotic process, the examiner indicated that there 
was insufficient information available in the submitted 
medical records or 
C-folder to state that acceleration of atherosclerosis was 
present.  He further indicated that a brief medline cross 
search referencing atherosclerosis and trauma similarly 
failed to provide a nexus.  He noted that the issue remained 
unresolved.  Diagnoses of an above-the-knee amputation 
secondary to atherosclerosis obliterans and historical non-
healing ulcers of the left lower extremity, most likely 
secondary to atherosclerosis obliterans, were rendered.

In November 1999, the veteran's representative submitted a 
copy of a report from the C. B., M.D., an Assistant Professor 
of Radiology and Nuclear Medicine at the Uniformed Services 
University of the Health Sciences.  

Dr. B. indicated that he had reviewed the veteran's service 
medical records, the December 1996 rating determination, 
records of hospitalization and clinic visits, and the 
veteran's VA claims folder.  In his report, Dr. B. made 
extensive references to documents in the claims folder, 
including service medical records, VA treatment records, and 
private treatment records.  

Dr. B noted that the facts in the record were consistent with 
a patient who had had an extensive injury to his left leg 
with resultant scarring and decreased blood flow.  He 
indicated that the scarring was extensive and secondary to 
both his initial injury and two subsequent surgeries which 
were done to remove foreign bodies.  He stated that this 
decreased blood flow which was documented as early as four 
years after his initial injury likely caused the veteran to 
develop chronic skin ulcers which eventually required 
amputation for treatment.  

He noted that Cecil's Textbook of Medicine 19th Ed., p. 2318, 
attributed cutaneous ulcers of the extremities to venous and 
arterial insufficiency.  He further indicated that it was 
also likely that the veteran had some component of venous 
obstruction which was not documented because the veins were 
very susceptible to occlusion secondary to scarring.  
(Cecil's pg. 2318).  He observed that the veteran's most 
seriously injured leg was the leg that developed insufficient 
pulses and had the most extensive scarring.  He indicated 
that he was in agreement with the pathophysiological process 
provided by the March 1995 VA examiner.

The examiner noted that it was possible to date the acute 
decreased blood flow to the left leg to the 1947 examination.  
He further noted that the veteran was reported to have had 
radiation treatment to his right foot for a skin condition 
and that this may have been reversed in the record and the 
treatment may have been to the left foot.  He reported that 
if this were the case, a recent article in the International 
Journal of Radiation, Oncology, Biology & Physiology (Oct. 
1999), had indicated that severe adverse effects could not 
occur to 4-5 years after irradiation.  

He noted that the veteran had his first documented decrease 
in blood flow to the left foot approximately three years post 
radiation exposure and that if the left foot had been 
exposed, the timing of the radiation effects was consistent 
with a causal radiation effect.  He noted that this opinion 
was contrary to the previous VA examiners but indicated that 
they did not have the benefit of the new 1999 literature.  

Dr. B. stated that he was medically certain that the 
veteran's vascular insufficiency to his left upper, middle, 
and lower leg, which was first noted on July 2, 1945, was a 
direct result of his combat-related shell fragment wound and 
that this vascular insufficiency caused his leg ulcers which 
led to his amputation.  He also noted that he was aware that 
the veteran had atherosclerosis per a 1992 pathology report, 
but that his vascular insufficiency predated any significant 
atherosclerosis because he had decreased blood flow in 1947 
at age 34.  It was also Dr. B's opinion that the veteran's 
initial wounds were of the through and through type.  


I.  Entitlement to service connection for 
a vascular insufficiency to include 
atherosclerosis with a left below the 
knee amputation as a manifestation 
thereof as secondary to a service-
connected disability.

Analysis

Initially, the Board notes that the veteran's claim is well 
grounded pursuant to the criteria of 38 U.S.C.A. § 5107(a).  
He has sustained the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  In this regard, the record shows 
that service connection has been granted for multiple gunshot 
wounds of the lower extremities.  

He has alleged in service onset of a vascular insufficiency 
with atherosclerosis and a left below the knee amputation as 
a complication thereof as a consequence of his service 
reported gunshot wound injuries for which service connection 
has been granted, to include as secondary to radiation 
treatment therefor.  Competent medical evidence is on file 
linking a vascular insufficiency with atherosclerosis and a 
left below the knee amputation as a complication thereof with 
the service documented gunshot wounds.


The Board observes that there have been numerous medical 
opinions rendered with regard to the cause of the veteran's 
left below-the-knee amputation.  The May 1995 examiner 
indicated that the veteran's below-the-knee amputation may 
have been due to the shrapnel wounds but it was unlikely that 
his systemic atherosclerosis resulted from the wound.  He 
further reported that the veteran's present disability was 
likely due to his wartime injury.  The March 1996 examiner 
stated that the primary cause of loss of the leg was 
atherosclerosis, with the distribution appearing to have in 
both the thigh and the leg.  He indicated that it was 
possible that direct injury to the artery by fragments could 
be related to acceleration of the atherosclerotic disease 
process. 

In contrast, the June 1997 VA examiner indicated that there 
was no reason to associate causally shell fragment wounds 
(which occurred in the bilateral lower extremities) with an 
amputation, more than 50 years later, with atherosclerosis 
caused by a shell fragment wound injury.  He further noted 
that there was insufficient information available in the 
submitted medical records or C-folder to determine whether 
the shell fragment wounds accelerated the atherosclerotic 
disease process.  He further indicated that a brief medline 
cross search referencing atherosclerosis and trauma similarly 
failed to provide a nexus.  He noted that the issue remained 
unresolved. 

However, in his November 1999 report, Dr. B. indicated that 
he was medically certain that the veteran's vascular 
insufficiency to his left upper, middle, and lower leg, which 
was first noted on July 2, 1945, was a direct result of his 
combat-related shell fragment wound and that this vascular 
insufficiency caused his leg ulcers which led to his 
amputation.  

Based upon the varying conclusions reached by the VA and 
private examiners, the Board recognizes that the objective 
evidence is less than unequivocally in the veteran's favor.  
Nevertheless, the Board is unable to conclude that the 
preponderance of the evidence is against the veteran's claim. 





Accordingly, it appears that there is an approximate balance 
of the positive and negative evidence regarding the merits of 
the issue.  With reasonable doubt resolved in favor of the 
veteran, service connection is warranted for a vascular 
insufficiency, to include atherosclerosis, and the resultant 
left below-the-knee amputation.  


II.  Entitlement to a temporary total 
disability evaluation pursuant to the 
criteria of 38 C.F.R. § 4.29.

Analysis

With regard to the veteran's claim for a total disability 
evaluation for his periods of hospitalization from January 
18, 1992, to June 5, 1992, the Board notes that based upon 
the above decision granting service connection for a vascular 
insufficiency, to include atherosclerosis and the resultant 
left below-the-knee amputation, which was performed during 
this hospital stay, which exceeded 21 days, benefits under 
38 C.F.R. § 4.29 are warranted as all the necessary criteria 
have been met.  


ORDER

Service connection for a vascular insufficiency, to include 
atherosclerosis and a left below-the-knee amputation as a 
complication thereof as secondary to a service-connected 
disability is granted.

A temporary total rating under the provisions of 38 C.F.R. § 
4.29 for a period of hospitalization from January 18, 1992, 
to June 5, 1992.



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

A review of the claims file discloses that the veteran was 
hospitalized at the Los Angeles VA Medical Center beginning 
in January 1992 and ending in June 1992.  The complete 
records pertaining to his inpatient and subsequent outpatient 
treatment care are not of record.  Records pertaining to 
subsequent outpatient care following release from the 
hospital are of utmost importance in determining the 
appropriate dates for the assignment of a 100 percent 
disability convalescence evaluation pursuant to 38 C.F.R. 
§ 4.30.  

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring the issue of entitlement to a temporary total 
convalescence evaluation pending a REMAND of the case to the 
RO for further development as follows:


1.  The RO should obtain and associate 
with the claims file legible copies of 
all outpatient treatment records 
pertaining to care provided to the 
veteran for his left leg amputation 
subsequent to his June 1992 hospital 
discharge from the Los Angeles VA 
outpatient clinics.

2.  The RO should request the veteran to 
identify the names and addresses of all 
non-VA health care providers who have 
treated him for his left below-the-knee 
amputation since his June 1992 hospital 
discharge.  After obtaining any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured. 

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed, 
and if not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a temporary total convalescence 
evaluation pursuant to the criteria of 38 
C.F.R. § 4.30.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other issue, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he receives further notice.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals








